Citation Nr: 9905845	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  94-40 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Ft. 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a back disability 
secondary to service connected knee disabilities.  

2.  Entitlement to an increased rating for the postoperative 
residuals of a right knee injury, currently evaluated as 30 
percent disabling.

3.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from November 1974 until 
November 1977.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
from the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran has since 
relocated to Montana.  

As discussed below, the issue of entitlement to an increased 
rating for the postoperative residuals of a right knee injury 
will be remanded.


FINDINGS OF FACT

1.  The currently diagnosed back disability is not related 
any disease or injury during military service, including the 
service connected bilateral knee disorders.

2.  The chondromalacia of the left knee is manifested 
primarily by subjective complaints of pain without evidence 
of limitation of motion, crepitance, swelling, tenderness, 
ligamentous laxity, soft tissue abnormalities or other 
findings productive of more than slight disability.


CONCLUSIONS OF LAW

1. Service connection for a chronic back disability, claimed 
as secondary to the service-connected knee disorders, is not 
warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.310 (1998).

2.  The criteria for an increased evaluation for 
chondromalacia of the left knee are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, Part 4, 
Diagnostic Codes 5257, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 U.S.C.A. § 5107 (West 1991), and Murphy 
v. Derwinski, 1 Vet. App. 78 (1990), the appellant has 
presented a well-grounded claim for service connection for a 
back disability.  There are medical statements indicating 
that a current back disability is etiologically related to 
the service connected bilateral knee disabilities.  Further, 
the veteran has presented a well-grounded claim for an 
increased rating for his service-connected left knee 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992); 
Jones v. Brown, 7 Vet.App. 134, 138 (1994).  The facts 
relevant to this appeal have been properly developed and the 
obligation of VA to assist the appellant in the development 
of his claim has been satisfied.

I.  Medical History

Service medical records dated in December 1975 indicate that 
the veteran injured his right knee during physical training 
and underwent a lateral right meniscectomy.  In July 1976, a 
right medial meniscectomy with lateral horn removal was 
performed.  A mass was removed from the right knee in 
November 1976.  In October 1977, he complained of bilateral 
knee pain.  Later that month, he reported the onset of back 
pain after falling off a curb while lifting heavy boxes.  His 
treatment consisted of ice packs to the back.  The next day 
he was examined in the orthopedic clinic for his earlier 
complaints of knee pain.  The diagnostic impression was mild 
infra-patella bursitis.  

The report of the veteran's initial post service VA 
examination in December 1977 disclosed three well healed 
surgical scars.  On the right knee, there was diffuse 
tenderness with no effusion or deformity.  There was a loss 
of 10 degrees of flexion and 10 degrees of extension of the 
right knee motion.  The left knee had normal range of motion 
with some tenderness over the anterior aspect of the knee 
inferiorly.  X-ray study disclosed a possible synovial 
osteochondroma on the right knee and a small hypertrophic 
spur on the medial aspect of the right tibial metaphyseal 
region.  Based on inservice treatment and the VA examination, 
a January 1978 rating decision granted service connection for 
the postoperative residuals of a right knee injury and 
chondromalacia of the left knee assigning disability 
evaluations of 20 and 10 percent, respectively.

At a November 1988 VA examination, the veteran reported that 
at times his right knee buckled causing him to fall.  On 
examination, there was a vertical scar on the medial side of 
the patella and two scars on the medial sides of the right 
knee, described as slightly tender well-healed scars, without 
keloid formation.  There was 125 degrees of flexion of the 
right knee and 120 degrees of flexion of the left knee.  The 
X-ray studies were normal.  A December 1988 rating decision 
reduced the disability evaluation for the right knee 
disability to 10 percent.  

A January 1990 VA examination report reveals that the veteran 
reported that his knees buckled at times.  He indicated that 
in 1984, he reinjured his knee and was treated with a cast.  
He walked without a limp.  Two scars were noted on the 
lateral surface of the right knee, and one scar on the medial 
surface.  There was tissue loss and hypalgesia.  He performed 
squats with difficulty.  Extension was full in both knees.  
Flexion was 0-100 degrees in the right knee.  There was 
tenderness over the bursa area and lower portion of the 
patella of the left knee.  There was a positive McMurray 
sign.  X-ray showed possible minimal cartilaginous 
degenerative changes in the right knee.  The left knee showed 
no evidence of any intrinsic bone or joint lesion.  

In July 1992, the veteran underwent a diskectomy at the L5-S1 
level.  

VA examination in February 1993, revealed that he walked on 
his tiptoes with difficulty but on his heels fairly well.  
The tandem test was normal.  He climbed steps with difficulty 
and could not kneel on either knee.  The Lachman's test at 20 
degrees, the anterior drawer test at 90 degrees of flexion, 
and the posterior drawer test were all negative on both 
knees.  The McMurray test was doubtful on both knees.  There 
was no crepitus.  His walk was normal but slow and 
protective.  There was full extension on both knees.  Flexion 
on the right knee was 0 to 70 degrees and 0 to 90 on the left 
knee.  X-ray revealed minimal degenerative disease at the 
tibiale plateau of the right knee.  A bony fragment projected 
along the left tibiale spine that was suggestive of Osgood-
Schlatter disease.  

An October 1994 VA MRI revealed findings suggestive of 
arachnoiditis and recurrent herniated disc at the L5-S1 
level.  This was confirmed by MRI and computer tomography 
scan in January 1995.  

At an October 1995 VA examination, a physician reported that 
the veteran had definite degenerative changes in the medial 
and lateral compartments of the right knee with medial and 
lateral collateral laxity, some AP laxity, and posterolateral 
rotational instability on the right.  On the left side he 
reported tenderness over the P/3 of the medial meniscus.  A 
MRI revealed the absence of the meniscus on the right.  There 
were also degenerative changes in the posterior horn of the 
left medial meniscus.  He was given an Orthotech Protector 
for the right knee.   A December 1995 rating decision 
increased the disability evaluation for the right knee to 30 
percent disabling, effective from October 23, 1992. 

II.  Service connection

The veteran contends that he developed an herniated disk as 
result of his service connected bilateral knee disorders.  
Specifically, he maintains that his back disability resulted 
from the culmination of numerous falls caused by the 
instability of his knees.  In 1993, the veteran submitted 
statements from friends who in essence relate that they 
witnessed the veteran fall on several occasions due to the 
buckling of his knees.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service connection may also be established 
on a secondary basis for a disability that is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 7 
Vet.App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet.App. 216 (1993), and Tobin v. Derwinski, 2 
Vet.App. 34 (1991).

In regard to service connection for a back disability, the 
record contains a statement dated in February 1995 from J. 
Ransohoff, M.D., the Chief of the Neurosurgery Section at the 
VA Medical Center in Tampa Bay, Florida.  This physician 
reported:

This patient has been under treatment for 
a chronic low back condition which was 
treated by disc removal in 1992.  He 
continues to have chronic pain.

The underlying medical problem is also 
related to Osgood Schlatter's disease and 
a meniscectomy of his right knee while in 
the U.S. Army on 12/11/75.

It would seem apparent that his chronic 
knee problems have [led] to poor 
mechanics of the low back and a continued 
chronic pain problem.  

The record contains conflicting opinions as to the 
etiological relationship between the veteran's 
service-connected bilateral knee disabilities and his current 
back disability.  In addition to Dr. Ransohoff's opinion, the 
record contains opinions of different VA physicians who 
examined the veteran as well as a medical specialist.  Their 
opinions are not necessarily consistent with that of Dr. 
Ransohoff.  In Gabrielson v.  Brown, 7 Vet.App. 36, 40 
(1994), the United States Court of Veterans Appeals (Court) 
stated that: 

an [medical] opinion is only that, an 
opinion.  In an adversarial proceeding, 
such an opinion would have been subject 
to cross-examination on its factual 
underpinnings and its expert conclusions.  
The VA claims adjudication process is not 
adversarial, but the Board's statutory 
obligation under 38 U.S.C.A. § 7104(d)(1) 
to state 'the reasons or bases for [its] 
findings and conclusions' serves a 
function similar to that of cross-
examination in adversarial litigation.  
The [Board] cannot evade this statutory 
responsibility merely by adopting an 
[medical] opinion as its own...  [The 
Board is also required to] provide 
sufficient reasons or bases for its 
credibility and factual findings and 
conclusions, including its consideration 
of the benefit-of-the-doubt doctrine.  

In October 1997, the veteran underwent a fee-based orthopedic 
evaluation.  The veteran reported his medical history.  He 
further indicated that he experienced frequent buckling of 
the knees.  He stated that his back disability was directly 
related to twisting injuries caused by the buckling of his 
knees.  The examiner, M.C. Vaughn, M.D., noted that the right 
knee showed some medial collateral ligament laxity with two 
well healed scars.  The left knee examination was considered 
normal.  The examiner reported:

In conclusion it is this examiner[']s 
opinion that [the veteran's] lower back 
symptoms are probably not service 
connected, but that his lower back 
symptoms are indeed increased in severity 
by the service connected knee disability.  
There is no doubt that any lower back 
symptoms are aggravated when buckling of 
one or both knees occur.  

In January 1998, the veteran underwent another fee-based 
orthopedic examination by J.R. Burton, M.D.  On examination, 
there was 0-150 degrees of motion of each knee.  There was no 
crepitation, redness, or swelling.  The veteran complained of 
tenderness over the patella tendon, except when he was 
distracted.  There were no complaints of pain when pressure 
was applied over the infrapatellar area.  The Lachman's and 
McMurray's tests were negative.  The examiner concluded that 
the examination of both knees were completely within normal 
limits.  In giving his impression regarding the etiological 
relationship between the bilateral knee disabilities and back 
disability, he pointed out that any evidence of pathology 
with either knee was only in the claims file and by the 
veteran's history.  He was unable to find evidence of any 
ongoing pathology, injury or significant problem with either 
knee.  He noted further:

The patient has long term, chronic 
degenerative disc disease at L5-S1.  The 
x[-]rays today would indicate that this 
is a condition that has been going on for 
many, many years (probably more than 20).  
My medical impression is that his low 
back condition is not related to his 
[service-connected] knee condition, nor 
was it aggravated by the [service 
connected] knee conditions.  I think that 
his low back condition would have hurt 
him if he never had a problem with his 
knees.  

My medical opinion is that his L5-S1 
[diskectomy] was neither caused by nor 
increased in severity by the 
[service-connected] disabilities.  

In July 1998, the Board requested an opinion by a medical 
specialist.  In his report of October 1998, T.C. McLaughlin, 
M.D., indicated that he had reviewed the veteran's claims 
folder.  He then noted 

The information available as to the exact 
onset of the back pain is not available 
in [the claims folder].  The situation is 
further complicated by the fact that 
during recent examinations that have been 
done, the patient's exam and complaints 
have not been particularly consistent 
with known anatomical findings. ... [A]s 
far as specific injuries to his back 
prior to the onset of his pain, the only 
thing in the records is one episode of 
back pain when he fell, landing on his 
buttocks.  The exact reason for this fall 
is not indicated but usually when someone 
falls because the knees buckle, one will 
fall forward, not backwards.  The other 
episode of back pain indicated in the 
chart occurred while he was in bed ... Back 
problems and disc disease is very common 
in the adult population and one certainly 
does not have to implicate any other 
abnormality to get back pain which 
requires disk surgery and is followed by 
further back problems.  I am not aware of 
any studies which show that the incidence 
of back pain is more common in patients 
who have problems with their knees.  In 
view of that information, it is my 
opinion that the L5-S1 diskectomy and/or 
the veteran[']s current back disability 
is not related to his service-connected 
knee disabilities.

* * * * * 

In summary, it is my opinion that the L5-
S1 diskectomy and/or the patient[']s 
current back disability is not related to 
the patient[']s service-connected knee 
disabilities but that once the back 
problem is present that the two problems 
could prevent effective rehabilitation of 
each other, particularly the back problem 
preventing adequate muscle strength 
rehabilitation of the knee problems and 
if falls were a frequent problem that 
this could aggravate the back condition.  
However, there was no specific evidence 
of frequent falls in this particular 
situation.

After a review of the claims folder, I find the statement of 
Dr. Ransohoff and, to a lesser extent, of Dr. Vaughan less 
than persuasive in light of the entire record.  I note 
particularly that Dr. Vaughan's conclusions were based on the 
premise that aggravation of the back disability could occur 
from the veteran's frequent falls.  As pointed out by 
Dr. Burton, who conducted the examination in January 1998, 
and Dr. McLaughlin the most recent examinations failed to 
detect any structural abnormality.  Further, Dr. McLaughlin 
pointed out that the record did not evidence frequent falls 
that would expose the veteran to recurrent back problem.  
Further, it should be noted that when the veteran initially 
reported back pain in July 1992, he specifically denied that 
the pain occurred as result of trauma or movement.  Still 
further, Dr. McLaughlin noted that back problems are 
considered common in adults.

Moreover, the Board notes that Dr. Ransohoff did not present 
any objective evidence, including clinical findings, to 
support his statements.  A mere statement of opinion, without 
more, does not provide an opportunity to explore the basis of 
the opinion.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Because Dr. Ransohoff's statements do not contain 
any reference to supporting clinical evidence, I can accord 
them little, if any, weight.  Similarly, as Dr. Vaughan's 
opinion is based substantially upon a premise - that the 
veteran sustained frequent falls as a result of the service-
connected knee disabilities - that is not supported by the 
evidentiary record as a whole, I give it little probative 
weight as a consequence.

In contrast, Dr. Burton reviewed the pertinent medical 
evidence and examined the veteran.  Dr. Burton and 
Dr. McLaughlin also thoroughly considered Dr. Vaughan's 
theory, and rejected it based upon reasonable medical 
principles supported by the evidentiary record.  The Board 
places greater weight on the reports of the Dr. Burton and 
Dr. McLaughlin, due to their thorough review of the 
appellant's medical history, their discussion of his 
symptoms, their review of the theories presented by the other 
physicians, and their expertise.  See Willis v. Derwinski, 
1 Vet.App. 66, 70 (1991); Sklar v. Brown, 5 Vet.App. 140, 146 
(1993).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a back disability secondary to the 
service connected knee disabilities.  

The Board notes that a February 1993 VA examination report 
contains a diagnosis of "[s]tatus post ruptured herniated 
disc, lumbar 5, S1 on August 1992, occasioned by repeated 
falls due to instability of the knees."  However, the 
examiner based this on the veteran's reported history of 
falls occurring almost once per week for 16 to 18 years, a 
history that is not supported by the medical evidence of 
record. 

Further, as noted above, the veteran submitted lay statements 
regarding his knee disabilities.  While the veteran's friends 
are competent to relate what they observed, their statements 
are not probative in regards to medical causation.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Although these persons 
report having observed the veteran suffer from instances of 
knee buckling, the medical evidence of record simple does not 
support a conclusion that the veteran's service-connected 
knee disabilities cause his knees to buckle.  Consequently, 
if the witnesses did, in fact, see the veteran's knees 
buckle, it cannot be attributed to the service-connected knee 
disabilities.

III.  Increased Rating

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The RO rated this disability under Diagnostic Code 5257, 
which refers to impairment of the knee.  Under this 
diagnostic code, slight recurrent subluxation or lateral 
instability is reflected by a 10 percent disability rating 
and moderate recurrent subluxation or lateral instability is 
indicative of a 20 percent disability evaluation.  A 30 
percent rating is for severe impairment.  The veteran has 
been in receipt of a 10 percent under this diagnostic code.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1998).  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (1998), which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that 
the disability in that case -- scarring -- warranted 10 
percent evaluations under three separate diagnostic codes, 
none of which provided that a veteran may not be rated 
separately for the described conditions.  Therefore, the 
conditions were to be rated separately under 38 C.F.R. § 4.25 
unless they constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id., at 262.  A precedent opinion of 
the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
citing Esteban.  However, in this case, there is no evidence 
of arthritis.  

Besides Diagnostic Codes 5257, the rating schedule provides 
for ratings for the knee under Diagnostic Codes, 5256, 5258, 
5259, 5261, 5262, and 5263.  Not all of these diagnostic 
codes are appropriate for application in this case.  The 
veteran's left knee disability cannot be rated under 
Diagnostic Code 5256, as it does not exhibit ankylosis.  
Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  He cannot be 
rated under Diagnostic Code 5258 as his disability does not 
involve dislocated semilunar cartilage, or "locking".  A 
separate 10 percent rating is not warranted under Diagnostic 
Code 5259, as there is no evidence of removal of the 
meniscus.  Diagnostic Code 5256, for impairment of the tibia 
and fibula, and Diagnostic Code 5263, for genu recurvatum, 
are not applicable because it is neither contended nor shown 
by the evidence of record that such manifestations are 
related to the service-connected knee disability at issue.

The veteran has repeatedly complained of pain and, at VA 
examinations, he reported that he has weakness, instability, 
locking, and swelling.  The most recent evidence of record, a 
January 1998 VA examination report, shows no swelling.  There 
was no subpatellar crepitation.  The patella was midline.  
The veteran complained of tenderness over the infrapatellar 
tendon, except when he was distracted.  Pressure over the 
infrapatellar tendon did not elicit pain.  Mc Murray and 
Lachman's test were negative.  There was no intra-articular 
effusion and he had full range of motion.  Moreover, these 
finding are consistent with a fee-based examination conducted 
in October 1997 in which examination of the left knee was 
considered normal.    

For limitation of motion of the leg, Diagnostic Code 5260 
provides a 10 percent rating where flexion is limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent to 15 degrees.  Diagnostic Code 5261 provides a 10 
percent rating where extension of the leg is limited to 10 
degrees, 20 percent where limited to 15 degrees, 30 percent 
when limited to 20 degrees and 40 percent when limited to 30 
degrees.  The normal range of motion of the knee is 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. Part 4, 
Plate II (1998).  However, as noted above, the veteran had 
normal range of motion, which is a noncompensable rating 
under Diagnostic Codes 5260 and DC 5261. 

The Board has considered DeLuca v. Brown, 8 Vet. App. 202 
(1995), which addresses 38 C.F.R. §§ 4.10, 4.14, 4.40, 4.45, 
in reaching its conclusion in this case.  The functional loss 
due to pain, however, is adequately covered by the 10 percent 
rating under Diagnostic Code 5257.  Any limitation of motion 
due to pain is not of such a degree as to warrant a separate 
compensable rating under Diagnostic Codes 5260 or 5261, as 
discussed above.  Moreover, Dr. Burton's January 1998 report 
stressed that the veteran's reported pain was "non-
anatomic" but was "quite typical of a pathologic, 
subjective, functional pain behavior", and cited several 
findings to support this conclusion.   

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disability 
produces such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998).  This case does not present factors such as frequent 
periods of hospitalization or marked interference with 
employment.  

In regards to industrial impairment, the veteran formerly 
worked as a computer operator for a travel agency.  A review 
of the records, including reports from the Social Security 
Administration (SSA), shows that the veteran has not worked 
since 1993.  The SSA found the veteran disabled and granted 
disability benefits in 1995.  Significantly, however, the 
records do not show that his disability retirement resulted 
from his service-connected left knee disability.  The SSA 
records show that the veteran only referred to his back 
disability in connection with his request for disability 
benefits.  Still further, the veteran has not produced any 
documents from his former employer implicating his 
service-connected disability. 

Moreover, a review of the claims file does not show that this 
service-connected disorder has resulted in hospitalization.  
He reported at a VA examination in January 1990 that he 
injured his left knee subsequent to service discharge in 
1984.  The report indicated that he received treatment at 
that facility.  However, the record does not indicate that 
his disability has required hospitalization or extensive 
treatment since that time.  Although he complains of a 
painful left knee with limitation of motion and instability, 
the rating in effect adequately compensates him.  Neither the 
veteran's statements nor the medical records indicate that 
the disabilities warrant the assignment of an extraschedular 
evaluation.

ORDER

Service connection for a back disability is denied.  

A compensable rating for chondromalacia of the left knee is 
denied.


REMAND

The veteran is also claiming that he should be granted an 
increased rating for his right knee disability.  A review of 
the record shows that a hearing officer assigned a disability 
evaluation of 30 percent by a rating action in December 1995.  
The hearing officer indicated that the postoperative 
residuals of the right knee were severe enough to warrant a 
30 percent evaluation.  As noted above, an opinion of the VA 
General Counsel, VAOPGCPREC 23-97 (7/1/97), citing Esteban v. 
Brown, 6 Vet. App. 259 (1994), held that a claimant may be 
rated separately for distinct manifestations of a knee 
disability.  The hearing officer issued the 30 percent rating 
prior to this opinion.  In the March 1998 supplemental 
statement of the case (SSOC), it is not clear as to what 
manifestations were taken into consideration in assigning 
this disability evaluation.  For instance, I note that the 
veteran may be rated separately under Diagnostic Code 5259 
for manifestations of symptomatic removal of the semilunar 
cartilage, under Diagnostic Code 7805 for a painful scar, and 
under Diagnostic Code 5257 for instability. 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should readjudicate the claim 
of an increased rating for the 
postoperative residuals of a right knee 
injury taking into consideration the 
opinion of the VA General Counsel, 
VAOPGCPREC 23-97 (7/1/97), and Esteban.  
The RO should address all the pertinent 
symptomatology and findings of the right 
knee disability; discuss specifically 
which diagnostic codes were taken into 
account; and indicate whether the 
assignment of separate evaluations were 
considered.  In other words, all factors 
that were weighed must be set forth in 
detail.

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant need take no action unless otherwise notified.  
The appellant may present additional evidence or argument 
while the case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 17 -


